Clarke, P. J. (concurring):
It is settled law that whether a book, publication, print or picture is “ obscene, lewd, lascivious, filthy, indecent or disgusting ” is primarily a question of fact to be determined by the triers of fact. (Penal Law, § 1141; Dreiser v. Lane Co., 183 App. Div. 773.)
This court has the same power to review that determination as it has to review any other, and to reverse the same as against the evidence or the weight thereof. (Code Crim. Proc. § 527; Inf. Crim. Cts. Act of City of N. Y. [Laws of 1910, chap. *822659], § 40.) Within its interpretation by the Court of Appeals in People v. Eastman (188 N. Y. 478) the book under consideration does not violate the statute, the finding of obscenity is against the evidence, and the judgment should be reversed.
Page, J., concurs; Greenbaum, J., concurs in result.